Citation Nr: 1233933	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-02 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to receipt of full Department of Veterans Affairs (VA) service-connected disability compensation and full military retirement pay.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from October 1969 to October 1972, September 1974 to September 1977, and October 1980 to November 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a hearing held in Washington, DC before the undersigned Veterans Law Judge in July 2012.  A copy of the transcript of this hearing has been associated with the claims file.  Review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The Board notes that, at the time of the hearing in July 2012, the Veteran changed his representative by submitting a VA Form 21-22 in favor of The American Legion.  Such change is reflected on the title page of this decision.


FINDINGS OF FACT

1.  The Veteran served in the United States Army for 20 years of active service and retired in November 1994 as a Staff Sergeant. 

2.  By rating decision issued in March 1995, the Veteran was awarded service connection for type II diabetes mellitus on the basis of the presumption of exposure to herbicides while serving in the Republic of Vietnam.  A 10 percent disability rating was awarded effective December 1, 1994.  VA appropriately withheld compensation from January 1, 1995 through February 28, 1995, to allow time for the military service department to reduce the Veteran's retirement pay by the amount of VA compensation to which the Veteran was entitled.  

3.  In February 2008, the Veteran was awarded combat-related special compensation (CRSC pay) by the Department of Army for his service-connected type II diabetes mellitus evaluated as 10 percent disabling effective in January 2004.

4.  In November 2008, the Board issued a decision granting service connection for a prostate disorder to include benign prostate hypertrophy and chronic prostatitis.  By rating decision issued in December 2008, the RO effectuated the Board's decision and award a zero percent disability rating effective January 27, 2003, and a 20 percent disability rating effective June 19, 2008.  

5.  From July 1, 2008, through December 31, 2008, the RO appropriately withheld from the Veteran's VA compensation payments the additional compensation for the now service-connected prostate disorder, but paid him for his service-connected type II diabetes mellitus.  The Veteran has not argued or presented evidence that there was any duplicate withholding of both VA compensation and retirement pay during this period.  Effective January 1, 2009, VA began paying the Veteran his full amount of compensation to which he is entitled.  

6.  The evidence of record demonstrates that VA has paid the Veteran the compensation he has been entitled to since January 2004.


CONCLUSION OF LAW

There is no legal basis to award the Veteran retroactive VA disability compensation under the CRSC program.  10 U.S.C.A. §§ 1413a, 1414 (West 2002); 38 U.S.C.A. §§ 5304(a)(1), 5305 (West 2002 & Supp. 2011); 38 C.F.R. § 3.750 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held, in part, that VCAA notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  The Court also held that a VCAA notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim.  Id.

In the present case, the Board finds that VA was not required to comply with the VCAA's notice and duty to assist provisions because, as discussed below, there is no legal basis for the Veteran's claim.  Accordingly, no further notification and/or assistance is required under the VCAA.  VAOPGCPREC 5-2004 (June 23, 2004).  

From the Veteran's testimony at the hearing, it appears that he essentially wants both full VA compensation benefits and full retirement pay back to January 2004.  In this regard, the Board notes that the Veteran voluntarily retired from the military in November 1994 after 20 years of service.  On his initial application for service-connected benefits submitted in August 1994, he checked "yes" that he would be receiving retirement pay from the Army.  

There is a general prohibition on the concurrent payment of military retirement pay and VA disability compensation pay without a waiver.  See 38 U.S.C.A. § 5304; see also 38 U.S.C.A. § 5305.  VA regulations also contain the prohibition.  See 38 C.F.R. § 3.750(b)(3).  This prohibition is why the RO withheld portions of the Veteran's disability payments for certain periods.  This was done to avoid an overpayment.  

Legislation, however, has been enacted to allow certain Veterans to receive some measure of concurrent payments for both their retired military pay and their VA disability compensations.  The two applicable programs are known as Combat Related Special Compensation (CRSC) and Concurrent Retirement and Disability Payment (CRDP).  The CRSC is the only program that is at issue in this case.

As background, in a March 1995 rating decision, the RO granted service connection for type II diabetes mellitus, which was rated as 10 percent disabling effective December 1, 1994, the first day after the Veteran's discharge from active service.  Service connection for bilateral hearing loss and a sinus condition was also established at that time but that both disabilities were evaluated as zero percent disabling.  Thus, the Veteran's combined disability rating was 10 percent effective December 1, 1994.  The RO notified the Veteran that it was withholding compensation from January 1, 1995 through February 28, 1995, to allow time for the military service department to reduce the Veteran's retirement pay by the amount of VA compensation to which he was entitled.  Effective March 1, 1995, the Veteran was paid his full VA compensation at the rate to which he was entitled.

In March 2008, the Veteran submitted to the RO a February 2008 letter from the Department of the Army that awarded him CRSC pay for his service-connected type II diabetes mellitus, evaluated as 10 percent disabling, effective January 2004.  This letter advised the Veteran to submit it to his regional VA office for inclusion in his VA records.  It stated that failure to do so "may cause a delay in any retroactive pay amount."  In August 2008, the RO responded in a letter to the Veteran advising him that he is not entitled to a retroactive payment as VA has been compensating him at the 10 percent disability rate for his service-connected type II diabetes mellitus since December 1, 1994 and as no withholding of benefits from his award has been made since that time.  The Veteran submitted a Notice of Disagreement in June 2009 in which he stated that he understands that "this award is to compensate for the 10% that is deducted from my regular retirement pay.  So I disagree with your decision that I am not entitled."  

In a December 2009 Statement of the Case, the RO determined that retirement pay had been appropriately withheld and that, because the Veteran was in receipt of the full benefit for his service-connected type II diabetes mellitus on January 1, 2004, the date of the applicable legislation, no revision is warranted.  The Veteran perfected his appeal by filing a timely VA Form 9 received in January 2010.  

On a VA Form 646, the Veteran's representative at that time stated that the Veteran contends that all of his retirement pay that he waived for VA compensation should be returned because of the award of CRSC pay.  As previously indicated, the Veteran testified at a hearing before the undersigned in July 2012.  At that time, he acknowledged that he was not seeking retroactive payment for the period prior to the change in law in 2004.  After discussion with the undersigned, what the Veteran was seeking was clarified to that the Veteran wants his total combined service-connected disability pay, without offset, and his full retirement pay, without offset.

The CRSC program was established by the National Defense Authorization Act (NDAA) for Fiscal Year 2003, Pub. L. 107- 314, § 636, in December 2002.  The purpose of the legislation was to allow receipt of partial or full military retired pay and VA disability compensation to eligible military retirees with combat-related disabilities. 

CRSC became effective June 1, 2003.  Under a prior version of the law, CRSC was payable when a veteran had a combined 60 percent service-connected, combat-related disability, and was evaluated as individually unemployable due to the service-connected disability.  See Veterans Benefits Administration  (VBA) M21-1R, Part III, Subpart v, 5.A.7.  Under an amended version, eligibility was expanded effective January 1, 2004, such that the basic eligibility for CRSC was that a veteran had to have completed 20 years of service and have a qualifying combat-related disability.  The change in law was codified at 10 U.S.C. § 1413a .  Notably, the criteria for CRSC do not require a veteran to have actually engaged in combat.  The military department makes the final determination regarding qualifying disabilities.  This is not a VA program.  Id.  The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, precedent opinions of the General Counsel of the VA and precedential decisions to courts of superior jurisdiction.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a). 

In the present case, the evidence of record shows that VA has not withheld any portion of the 10 percent awarded for the Veteran's service-connected type II diabetes mellitus, which is the disability for which CRSC pay was awarded in February 2008, except for the first two months from January 1, 1995, to February 28, 1995.  Such withholding was appropriate at that time to avoid an overpayment while the applicable service department made an adjustment to the Veteran's retirement pay because at that time the law did not permit him to receive both VA compensation and retirement pay.  Effective March 1, 1995, however, the Veteran was awarded the full combined compensation of 10 percent he was awarded in the March 1995 rating decision.  The Veteran acknowledged at the hearing that he is not entitled to retroactive pay for that period of withholding.  Rather it appears that he is seeking retroactive pay for a period of withholding in 2008.

In November 2008, the Board rendered a decision granting service connection for a prostate disorder to include benign prostate hypertrophy and chronic prostatitis.  By rating decision issued in December 2008, the RO effectuated that decision and awarded an initial zero percent disability rating effective January 27, 2003, and a 20 percent disability rating effective June 19, 2008.  The Veteran was advised by the RO in the cover letter sent to him with the rating decision that the RO was withholding a certain portion of his VA compensation from July 1, 2008 through December 31, 2008, in order to permit time for his retirement pay to be adjusted.  The Board notes that not all of the Veteran's VA compensation was withheld but only the portion of the increase caused by the award of the 20 percent disability rating for the now service-connected prostate disorder.  Effective January 1, 2009, the withholding was ended and the Veteran was sent his full VA compensation.

The Veteran appeared to argue at the hearing that such withholding was not appropriate and that he wanted to be paid the full VA compensation.  The Board finds, however, that the withholding was appropriate because the Veteran has not shown that the Department of the Army has awarded CRSC pay for his service-connected prostate condition.  To date, the evidence only shows his compensation for his service-connected type II diabetes mellitus (at 10 percent) is subject to CRSC pay.  Consequently, the basic rule that a veteran cannot receive both VA compensation and retirement pay is applicable to the newly awarded 20 percent for the service-connected prostate disorder.  Until such time as the Veteran can show that the Department of the Army has determined that his service-connected prostate disorder is subject to CRSC pay, he is not entitled to both VA compensation and retirement pay.  Hence, the RO's withholding of VA compensation for the 20 percent pay for the now service-connected prostate disorder from July 1, 2008 through December 31, 2008, was appropriate unless his retirement pay was adjusted early resulting in duplicate withholding, which he has neither argued nor shown.  Furthermore, the evidence establishes that, since January 1, 2009, the Veteran has been paid his full VA compensation at the 30 percent combined rate.

Consequently, the Board finds that the available evidence precludes the possibility of any outstanding payments still due to the Veteran.  Therefore, he cannot establish entitlement to retroactive VA compensation under CRSC program.

As to the Veteran's request for full retirement pay, the Board notes that this matter would be handled by the Department of the Army and the Defense Finance and Accounting System (DFAS)-not VA.  If the Veteran feels that his retirement pay is being wrongfully withheld, then he must seek relief from DFAS, not VA. 

For the foregoing reasons, the Board finds that the Veteran's claim is denied as a matter of law as there is no entitlement to retroactive pay and as he is in receipt of his full VA compensation benefits.  His appeal must, therefore, be denied.


ORDER

Entitlement to receipt of full Department of Veterans Affairs (VA) service-connected disability compensation and full military retirement pay is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


